The defendant’s petition for certification for appeal from the Appellate Court, 55 Conn. App. 447 (AC 18590), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that there was insufficient evidence to support a conviction for kidnapping in violation of General Statutes § 53a-92 (a) (2) (A) and (Q?
“2. If the answer is ‘yes,’ should the trial court have given a specific unanimity charge when the defendant was charged under both General Statutes § 53a-92 (a) (2) (A) and (C), and the state argued that different evidence satisfied the different, subparagraphs?”
SULLIVAN, J., did not participate in the consideration or decision of this petition.